In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-120 CV

____________________


IN RE AARON L. BULLOCK




Original Proceeding



MEMORANDUM OPINION
	When denying relief, the Court may hand down an opinion but is not required to
do so.  Tex. R. App. P. 52.8(d).  We advise the parties of our decision in this
memorandum opinion.  Tex. R. App. P. 47.4. 
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).   Relator seeks a writ of mandamus to compel the trial judge to dismiss Cause
No. 7333-CAL for lack of jurisdiction.  The relator is not a party to that cause, but is
counsel of record for two of the defendants named in the suit. The trial court signed a final
judgment in that case on February 14, 2003. After reviewing the petition and record, we
conclude that the relator is not a party to the litigation affected by the petition for writ of
mandamus, and that an adequate remedy is available through appeal by the relator's
clients. 
	The petition for writ of mandamus, filed March 3, 2003, is DENIED.
									PER CURIAM

Opinion Delivered March 6, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.